Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught a method including:
(a) receiving a wager through a wager input device, the wager being placed on a game to be conducted through a video gaming system;
(b) at an image evaluation processing system, receiving a game video signal, the game video signal comprising a video signal generated at a processor of the video gaming system for communication to a display device of the video gaming system to cause the display device to display a sequence of images representing the game;
(c) receiving a probability of a result occurring in the game, the probability being received from a wagering backend processing system:
(d) evaluating the received game video signal at the image evaluation processing system to identify the result in the game; and
(e) when the result of the game identified by the evaluation of the received game video signal is a winning result for the wager, resolving the wager by making an award of value for the wager, wherein resolving the wager includes applying the probability of the result occurring in the game.   The closest prior art, a combination of Levy and Ikenaga, teaches a method of resolving a wager based on a game conducted on a video game system and evaluating a video game signal to determine a result of the video game system.   However, the combination fails to disclose receiving a probability of a result occurring in the game, the probability being received from a wagering backend processing system and resolving the wager includes applying the probability of the result occurring in the game.   The combination makes no provision for a probability of a result or resolving a wager based on the probability.
In addition, the combination fails to disclose identify[ing] a respective play request for the game from one or more frames of the received game video signal.  The combination uses image analysis to determine a game result but not a play request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715